IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,985-01


                       EX PARTE JUSTIN KEITH STIEBEL, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. 13-DCR-064721 HC1 IN THE 434TH JUDICIAL DISTRICT COURT
                       OF FORT BEND COUNTY, TEXAS


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

obstruction or retaliation and sentenced to two years’ and two months’ imprisonment.

        On April 13, 2015, an order designating issues was signed by the trial court, and affidavits

have been obtained pursuant to that order, but no findings have been forwarded to this Court. It also

appears that counsel was appointed on September 18, 2015 and there may have been a hearing on

September 28, 2015. We remand this application to the 434th Judicial District Court of Fort Bend
County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact and conclusions of law, shall be forwarded

to this Court within 120 days of the date of this order. Any extensions of time shall be obtained from

this Court.



Filed: November 11, 2015
Do not publish